FILED
                            NOT FOR PUBLICATION
                                                                             JUN 21 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GUILLERMO BECERRIL-                              No.   14-74030
GUADARRAMA,
                                                 Agency No. A077-271-900
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted October 20, 2016**
                            San Francisco, California
                        Submission Vacated and Deferred
                                October 20, 2016
                      Resubmitted for Decision June 18, 2018




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
Before:      TASHIMA and M. SMITH, Circuit Judges, and KORMAN,***
             District Judge.

      Guillermo Becerril-Guadarrama petitions for review of a decision of the

Board of Immigration Appeals (“BIA”) dismissing his appeal of an order of

removal. The BIA determined that Becerril-Guadarrama’s conviction for felony

coercion under Nevada Revised Statute § 207.190(2)(a)1 was categorically a crime

of violence under 18 U.S.C. § 16(a).2 Therefore, the BIA concluded that Becerril-

Guadarrama had an aggravated felony conviction that rendered him removable

pursuant to 8 U.S.C. § 1227(a)(2)(A)(iii).3

      This Court recently held that Nevada felony coercion is not categorically a

“crime of violence” under the United States Sentencing Guidelines. See United

States v. Edling, __ F.3d __, No. 16-10457, 2018 WL 2752208, at *6 (9th Cir. June


      ***
             The Honorable Edward R. Korman, Senior United States District
Judge for the Eastern District of New York, sitting by designation.
      1
             The BIA concluded that Nevada’s coercion statute was divisible into
misdemeanor and felony offenses, and that Becerril-Guadarrama’s “judgment of
conviction clearly specifie[d] that he was convicted of felony coercion.”
      2
             The BIA also concluded that Nevada felony coercion was a crime of
violence under 18 U.S.C. § 16(b), but the Supreme Court has since held that § 16
(b) is unconstitutionally vague. See Sessions v. Dimaya, 138 S. Ct. 1204, 1223
(2018).
      3
             The Immigration and Nationality Act defines “aggravated felony” to
include any “crime of violence . . . for which the term of imprisonment [is] at least
one year.” 8 U.S.C. § 1101(a)(43)(F).
                                          2
8, 2018). The Edling court explained that the “physical force” element of the

Nevada statute proscribes more behavior than the “violent force” necessary to

satisfy the “physical force” standard set forth in Johnson v. United States, 559 U.S.

133, 140 (2010). Edling, 2018 WL 2752208, at *5. Johnson’s standard for

“physical force” also applies to the crime of violence definition in 18 U.S.C. §

16(a). See Rodriguez-Castellon v. Holder, 733 F.3d 847, 853–54 (9th Cir. 2013).

Hence, because the Nevada felony coercion statute criminalizes more conduct than

the generic federal offense, Becerril-Guadarrama’s conviction does not

categorically constitute a crime of violence. We therefore GRANT the petition for

review and VACATE the order of removal.

                                     •   !    •

      The petition is GRANTED.




                                          3